Citation Nr: 0635987	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia, from the initial grant of service connection.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1991 to May 
1994.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which granted service connection for fibromyalgia and 
assigned a 40 percent evaluation, effective from December 29, 
1999, the date of receipt of his original claim, and a 
December 2002 RO decision that denied the claim for TDIU.  In 
July 2001, the Board, in part, remanded the appeal for 
additional development.  The case was again remanded, in 
part, by the Board in March 2004.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran has 
been assigned the maximum schedular rating of 40 percent for 
fibromyalgia.  

3.  The veteran's service-connected disabilities include 
fibromyalgia, rated 40 percent disabling, and dermatitis, 
rated 10 percent disabling.  The combined rating is 50 
percent.  

4.  The veteran has completed two years of college education 
and has occupational experience as a laborer; he reportedly 
last worked full-time in May 2001.  

5.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for an initial schedular evaluation in 
excess of 40 percent for fibromyalgia are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5025 
(2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, 
letters dated in July 2001 and September 2002, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The July 2001 letter provided 
appropriate VCAA notice regarding the veteran's initial 
service connection claim, and in the September 2002 letter, 
the veteran was notified of the evidence that was needed to 
substantiate his claims for an increased rating for 
fibromyalgia and TDIU and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  As noted, the veteran's claim for service 
connection was granted in a May 2002 rating decision and the 
veteran subsequently appealed the assigned rating.

Even though the VCAA letters did not include adequate notice 
of what was needed to establish an effective date, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In this regard, the Board 
observes that the July 2001 VCAA notice was properly tailored 
to the application for the original request for service-
connected benefits.  As stated above, the RO awarded service 
connection for fibromyalgia in the May 2002 rating decision 
and assigned an initial disability rating.  The July 2001 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Following the grant of service connection, the 
veteran filed a notice of disagreement, and in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
statements of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) (West 2002) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b) (2005).  See also Dingess/Hartman, supra.  
Further, the September 2002 VCAA letter was provided to the 
veteran prior to adjudication of the veteran's TDIU claim in 
the December 2002 rating decision.  This letter also provided 
notification regarding the claim for a higher rating.  

The veteran's service medical records and all private and VA 
medical records identified by the veteran have been obtained 
and associated with the claims file.  Additionally, the 
veteran was examined by VA on several occasions during the 
pendency of this appeal and the claims file was referred for 
a VA medical expert opinion.  As there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file, the Board is satisfied that the duty to assist 
has been complied with and that no further development is 
required.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Fibromyalgia

The issue pertaining to the rating to be assigned the 
veteran's fibromyalgia arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  In this case, the veteran was assigned the maximum 
rating for fibromyalgia.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Initially, it should be noted that service connection for 
headaches, epigastric pain, multiple joint pain, and fatigue 
all claimed as due to an undiagnosed illness was denied by 
the Board in March 2004, based primarily on a medical expert 
opinion to the effect that the veteran's symptoms were all 
manifestations of fibromyalgia.  Prior to the Board decision, 
the RO in March 2002, had granted service connection for 
fibromyalgia and assigned a 40 percent evaluation under 
Diagnostic Code (DC) 5025.  

Under this provision of the rating schedule, a 40 percent 
evaluation is assigned for fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, and refractory to 
therapy.  With symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time warrants a 20 percent evaluation.  Symptoms that require 
continuous medication for control is assigned a 10 percent 
evaluation.  DC 5025.  

The accompanying Note provides that: widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  

Unlike other chronic diseases of the musculoskeletal system, 
fibromyalgia is a multi-symptom illness that is defined by a 
cluster of signs or symptoms.  The rating criteria are 
specific and contemplate all manifestations of the 
disability.  A rating under fibromyalgia is assigned based 
upon the extent and frequency of all manifestations and not 
on individual manifestations or symptoms.  Because all of the 
veteran's symptoms are associated with fibromyalgia, it would 
be inconsistent and contrary to the rating schedule to 
consider rating each manifestation as a separate entity, 
particularly in light of the fact that service connection was 
denied previously by the Board for each manifestation as due 
to an undiagnosed illness.  

The veteran was examined by VA on at least three different 
occasions during the pendency of this appeal.  The veteran's 
complaints were not materially different on any of the 
examinations and were manifested by chronic multiple joint 
pain primarily in his knees and to a lesser extent in the 
elbows and ankles; headaches, gastrointestinal disturbance, 
fatigue, and flu-like symptoms.  The clinical findings on VA 
examinations in February 2000 and April 2002 were essentially 
the same and showed good strength and range of motion in his 
knees and elbows, no instability in the knees, and no 
neurological abnormalities.  On the most recent VA 
examination in October 2004, the veteran had crepitus and 
some limitation of flexion the knees (0 to 100 degrees) and 
dorsiflexion in the ankles (0 to 10 degrees), slightly 
diminished strength in the upper and lower extremities, and 
pain on motion in the elbows, ankles, and knees.  There was 
no cyanosis, clubbing, or edema in any of the extremities.  
His abdomen was soft, nontender, and nondistended, and bowel 
sounds were normal. There was no evidence of 
hepatosplenomegaly, rigidity, rebound or guarding.  X-ray 
studies of the knees, elbows, and ankles were normal.  The 
diagnosis was mild fibromyalgia.  The examiner indicated that 
the veteran could not perform work requiring heavy lifting of 
more than 20 pounds, but opined that he was capable of 
performing desk type work.  

Based on the veteran's demonstrated symptoms of fibromyalgia 
that are constant, or nearly so, and refractory to therapy, 
the veteran appropriately has been assigned a 40 percent 
rating under DC 5025.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.   

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  DeLuca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, DeLuca 
does not apply to the instant case, as DC 5025 does not 
address limitation of motion.  The Board additionally 
observes that the schedular rating criteria for fibromyalgia 
include all of the functional limitations resulting from an 
exacerbation of symptoms.  All of the functional limitations 
have been considered, therefore, in assigning the 40 percent 
rating.  

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under DC 5293); see also Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (Remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because functional 
loss is already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.  
The Board finds, therefore, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable.  

There are no other diagnostic codes potentially applicable to 
this condition.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's fibromyalgia.  The regulations 
establish disability ratings that are intended to compensate 
a veteran for average impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Although 
the Board acknowledges the veteran's difficulties due to his 
condition, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for fibromyalgia is 40 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  The 
veteran simply is not entitled to a schedular disability 
rating higher than 40 percent.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record does not reflect 
frequent periods of hospitalization because of the service-
connected fibromyalgia, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  There is no indication in the record 
that the veteran has had frequent periods of hospitalization 
for fibromyalgia.  Regarding employment, the record shows 
that the veteran was employed full-time until May 2001.  He 
enrolled in college on a full-time basis in August 2001, and 
last reported that he was still enrolled.  (See June 2002 
TDIU claim).  In a letter dated in September 2002, the 
veteran was specifically requested to provide VA with 
employment records and any additional evidence or information 
which would tend to support his assertions.  The veteran did 
not respond to the request nor did he provide any information 
which showed interference with employment to a degree greater 
than that contemplated by the 40 percent evaluation currently 
assigned.  The Board is cognizant of the opinions offered by 
two private doctors in November 2001.  However, the 
physicians offered no explanation for their opinions, nor did 
they provide any discussion or analysis as to the basis for 
their conclusions.  The veteran is not shown to have 
significant functional loss of use of his extremities and is 
apparently able to attend his college classes.  The fact that 
he has at least two years of secondary education would 
certainly provide him with some minimum skills to obtain 
employment that would not require significant physical 
exertion.  The Board finds the VA medical opinion that the 
veteran is employable to be more persuasive than the 
conclusory statements by the private physicians as it 
considered the veteran's physical limitations but found that 
he was not precluded from all forms of employment.  Thus, the 
evidence of records does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  While he has a single disability ratable at 
40 percent, his only other service-connected disability, 
dermatitis, is rated 10 percent disabling for a combined 
rating of 50 percent.  Thus, he does not satisfy the required 
combined rating of 70 percent or more to meet the threshold 
requirements for the requested benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has completed 
at least two years of college and last reported that he was 
still enrolled in school.  As discussed above, he has not 
been hospitalized for his fibromyalgia, nor is there any 
competent evidence that his two service-connected 
disabilities, alone cause marked interference with 
employment.  There is no competent evidence that the 
veteran's service-connected fibromyalgia and dermatitis, 
alone, renders him unemployable.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected fibromyalgia and 
dermatitis, when considered in association with his education 
and occupational background, renders him unable to secure or 
follow a substantially gainful employment.  




ORDER

An initial schedular evaluation in excess of 40 percent for 
fibromyalgia, is denied.  

Entitlement to TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


